 DOUBLE EAGLE RESTAURANTMeating Place at Sylvan Glen, Inc. d/b/a DoubleEagle Restaurant and Ahmad Shayesteh. Case7-CA-2072725 November 1983DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 20 June 1983 Administrative Law Judge JoelA. Harmatz issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings,2and conclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, MeatingPlace at Sylvan Glen, Inc. d/b/a Double EagleRestaurant, Detroit, Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Order, except that the attached noticeis substituted for that of the administrative lawjudge.I The Respondent contends that the judge erred in not permitting it tocall the counsel for the General Counsel as a witness in order to examinehim as to the manner of taking the affidavits in this case, and the com-pleteness of the reduction of the answers to narrative style in the affida-vits. The Respondent further contends that the General Counsel shouldhave withdrawn from the hearing because he was a potential witness. Wedisagree. Sec. 102.118 or the Board's Rules and Regulations states that noattorney in a Regional Office and subject to the supervision or control ofthe General Counsel may testify on behalf of any party to any causepending before the Board without the written consent of the GeneralCounsel. Sec. 102.118 further states that a request that such consent begranted shall be in writing and shall identify the person whose testimonyis desired, and the purpose to be served by the testimony of the official.There is no evidence nor does the Respondent assert that it made such arequest or received consent of the General Counsel to call counsel forthe General Counsel as a witness in the instant case. Additionally, wenote that the General Counsel took the affidavits in this case in the fash-ion set forth in sec. 10058.5 of the National Labor Relations Board Case.handling Manual. None of the affiants asserts that counsel for the GeneralCounsel failed to accurately record their statements. The affiants read theaffidavits and under oath certified the contents of the affidavits by sign-ing them. We, therefore, find nothing improper in the conduct of thecounsel for the General Counsel or the decision of the judge in refusingto permit the Respondent to call the counsel for the General Counsel as awitnessas.2 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.268 NLRB No. 45APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discourage membership in a labororganization by discharging or otherwise discrimi-nating against any employee because he or she de-cides to join, assist, or otherwise speak out for rep-resentation by a union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Ahmad Shayesteh immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL expunge from our files any referenceto the discharge of Ahmad Shayesteh on 25 May1982, and WE WILL notify him that this has beendone and that evidence of this unlawful dischargewill not be used as a basis for future personnel ac-tions against him.MEATING PLACE AT SYLVAN GLEN,INC. D/B/A DOUBLE EAGLE RESTAU-RANTDECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard by me in Detroit, Michigan, onMarch 21, 1983, on a charge filed on May 26, 1982, anda complaint issued on July 29, 1982, which alleges thatthe Respondent independently violated Section 8(a)(1) ofthe Act by threatening employees, that the Respondent323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould close a segment of its business on designation of acollective-bargaining agent, and that the Respondent vio-lated Section 8(a)(3) and (1) by discharging AhmadShayesteh because of his union views and activities. Inits duly filed answer the Respondent denies that anyunfair labor practices were committed. Following closeof the hearing, briefs were filed on behalf of the Re-spondent and the General Counsel.Upon the entire record in this proceeding,' includingconsideration of the posthearing briefs, and my opportu-nity directly to observe the witnesses while testifyingand their demeanor, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is a Michigan corporation which op-erates a restaurant in Troy, Michigan, the sole facility in-volved in this proceeding. In connection therewith,during the calendar year preceding December 31, 1981, arepresentative period, the Respondent received grossrevenues in excess of $500,000 and purchased liquorvalued in excess of $20,000, which liquor was purchasedfrom the Michigan Liquor Control Commission which inturn received said liquor directly from points locatedoutside the State of Michigan.2Accordingly, it is found that the Respondent is, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESPrimarily at stake in this proceeding is the question ofwhether the Respondent terminated employee AhmadShayesteh in reprisal for his union activity.The Respondent is I of 10 dining facilities owned andoperated by Bruce Cameron. Immediate supervision atthat location is provided by Mario Scussel and RockSupan. Supan and Scussel rotate shifts, with Scusselbeing the superior.Shayesteh was hired in April 1981. He worked con-tinuously as a waiter until his discharge.Prior thereto, a union organization campaign began atthe Double Eagle location in the winter of 1981. It con-cluded on January 5, 1982, in consequence of a Board-conducted election. The final tally showed that 3 votedfor, and 34 against, union representation. On May 25,1982, 5-1/2 months later, Shayesteh was terminated.3Shayesteh and another employee Stephen Wasielewski4were known by the Respondent's representatives to bethe key protagonists of the Union during this campaign.Cameron, Scussel, and Supan all offered testimony jus-tifying the termination of Shayesteh on grounds divorcedI Pursuant to my instruction, the General Counsel, after close of hear-ing, submitted JIt. Exh. 1. The record is hereby reopened for the limitedpurpose of receiving that document.2 The above is based on a stipulation contained in a "Stipulation forCertification from Consent Election Agreement" in Case 7-RC-16594,together with parol testimony of Bruce Cameron, the Respondent's presi-dent and sole shareholder. See G.C. Exh. 2(a).3 Unless otherwise indicated all dates refer to 1982.' Wasielewski was discharged in May 1982 on grounds which, for pur-poses of this proceeding, are assumed to have constituted good cause.from any union activity. Based on their testimony, it isargued that Shayesteh was discharged because of his ac-cumulation of points under a disciplinary system estab-lished by the Respondent after the election.Shayesteh on the other hand afforded testimony whichimputed directly to the Respondent an unlawful motiva-tion. As foreground to this latter testimony, it is notedthat Cameron testified that, prior to the election, the Re-spondent received information as to the employee griev-ances which gave impetus to the organization campaign.Cameron went on to admit that, within the critical pree-lection period, assurances were afforded employees bymanagement that these "problems" could be resolved,without intervention of a union.5Against this background Shayesteh testified that afterthe election he opined to kitchen workers that manage-ment had not kept its promises and that things wereworse than before the Union filed its petition.s He fur-ther claims that on May 25, at the close of his shift, afterclocking out, Supan called him aside and asked him,"What is this story about talk going around, talk aboutthe Union again?" Supan allegedly went on to indicatethat "we have had enough of the Union and we cannottolerate any more." Supan threatened Shayesteh that thesame thing would happen to him as Steve Wasielewski,who had been terminated a few weeks earlier. At this,Shayesteh claims to have asked if he were going to befired, to which Supan answered in the affirmative. WhenShayesteh argued that Supan could not do so withoutjustification, Supan allegedly responded, "well, I canalways find a reason," and specifically referred to a ripin the tuxedo jacket worn to work by Shayesteh onFriday, May 21, and May 25. To this, Shayesteh defend-ed that, under Cameron's disciplinary point system, thetorn tuxedo sleeve was only worth two or three points.7Supan is alleged to have then said that "that piece ofpaper was bull shit; and you know it." At this point,Shayesteh threatened to call Cameron, but was prevent-ed from doing so by Supan who grabbed the phone stat-ing, "No, get out ...you are fired and get out thepremises." Shayesteh claims that he obliged.Quite obviously, the scenario depicted by Shayesteh, ifcredited, would establish an unmistakable violation ofSection 8(a)(3) and (1) of the Act. However, his testimo-ny was not viewed as impeccable. Reservations wereheld as to his objectivity and I viewed with suspicionsegments of his testimony which were neither strikinglyplausible nor corroborated either directly or inferentially.In this category was his testimony concerning a conver-sation with Scussel prior to the election, in which Scus-sel allegedly indicated that employees would be out of ajob because if the Union came in, Cameron would close5 In this regard, Cameron indicated that, at a preelection meeting withemployees, held for the purpose of propagandizing against the Union,after employee complaints were uncovered, a statement was made onbehalf of management that "we can correct this ... we will work to-wards that end."e Coincidental is Cameron's testimony that it was the chef that first in-formed him of the organizational drive in 1981.7 Under the disciplinary system referred to in this testimony of Shayes-teh, discharge would occur only after accumulation of 10 points. SeeG.C. Exh 4.324 DOUBLE EAGLE RESTAURANTthe restaurant. Scussel denied any such threat and in thisrespect I was inclined to give the Respondent the benefitof the doubt, and to dismiss the 8(a)(1) allegation rele-vant thereto. On the other hand, as to what transpired atthe time of discharge, the various offerings on behalf ofthe defense, as shall be seen, lacked plausibility and oftenwere contradictory, while laced with breakdowns inrecollection as to highly significant events. On an overallbasis, the testimony possessed characteristics familiar inpretext situations and seemed so blatantly false as actual-ly to enhance the credibility of Shayesteh's account ofthe circumstances under which he was terminated.My suspicion as to the defense was triggered initiallyby disbelief of Cameron's attempt to impress that a spe-cial care was taken to avoid the possibility of reprisalagainst Shayesteh, a known union protagonist. He claimsthat a labor attorney, whom he consulted in connectionwith the organization campaign, instructed managementas to the obligations and restrictions under the law withrespect to employee organizational rights. Based on thislegal advice, although Supan and Scussel had authority,independently, to effect discharges of waiters, Cameronclaimed to have removed this authority from them in thecase of Shayesteh.s8This advice, according to Cameronwas based on the fact that Shayesteh was a known unionprotagonist, and the labor attorney had counseled againstreprisals for union activity.9In any event, neither thetestimony of Supan and Scussel nor Cameron's own sug-gested an attitude of caution or deep concern for fairnessin the execution of this discharge. Indeed, portions oftheir testimony suggested that a unified understandingbetween them of just what occurred was lacking.Cameron supposedly decided to terminate Shayestehin conformity with a recently established disciplinarysystem. He testified that the system was developed inconsequence of grievances that produced union activityin the first place. He acknowledged that, during thepreelection period, meetings were held with employeesat which he learned that management had not adminis-tered rules and regulations uniformly, that discipline wasnot meted out evenhandedly, and that there seemed to bea lack of communication amomg employees, the manag-ers, the general manager, and himself. To amelioratethese problems, efforts were made after the election todraft a "fair" point system, by which employees wouldbe informed when their jobs were in jeopardy. Ultimate-ly, at a date not defined in the record, the system waspresented at a meeting of employees who consented to itunanimously.10Under this system, various offenses were' Nowhere in the testimony of Supan or Scussel does it appear specifi-cally that they received any such instruction. As shall be seen their testi-mony implies to the contrary.9 Despite representations as to his desire to adhere to the advice ofcounsel, Cameron volunteered that during the preorganization campaign,he met with employees on an individual and collective basis, learningfrom them the reasons that they sought out a union, and telling them thatthese matters could be resolved without a union and that the Companywould work to that end. It is difficult to imagine that any attorney, com-petent in matters of labor law, would not have counseled Cameron as tothe pitfalls, under the Act, of soliciting grievances and promising benefits.'0 Cameron testified that the efforts to develop the system "draggedthrough the month of January." From this, it is assumed that this meetingoccurred some time between February and May.assigned certain points, with the employee vulnerable fordischarge if he accumulated 10 or more within a 12-month period. A written warning is provided to the em-ployee affected, who is asked to sign, at least by the dayafter the incident on which the discipline was based. TheRespondent would have me believe that the terminationof Shayesteh entailed a routine application of this pro-gressive disciplinary system.It is true that, prior to his discharge, Shayesteh had re-ceived written warnings and that none was challengedby the General Counsel as founded on discriminatoryconsiderations. Yet, with implementation of the newpoint system, only offenses occurring thereafter were tocount against an employee. Although the Respondentcontends otherwise, objective evidence suggests stronglythat not all the warnings related to that period. Thequestionable warnings are outlined below chronological-ly and by exhibit numbers:Respondent Exhibit 6(a)-February 26, 1982.Shayesteh was sent home because unfit to performhis duties and appearing to be under the influenceof an unknown substance.Respondent Exhibit 6(b)-March 1, 1982. Shayestehwas 20-25 minutes late without calling in.Respondent Exhibit 6(c)-March 12, 1982. Shayes-teh feigned intoxication, challenging management tosend him home. Shayesteh appeared to be smartingat the treatment given him on February 26, 1982.As indicated below, warnings were also issued toShayesteh on May 21 and May 25. Cameron, Scussel,and Supan testified that all of the above were issued onevents occurring after implementation of the pointsystem. However, their sworn positions were not in com-plete harmony. In a prehearing affidavit given by Supanon June 28, little more than a month after the discharge,Supan averred that "Shayesteh had several infractionsagainst him but the two dealing with 5-21-82 were theonly ones occurring after the institution of the pointsystem." Although the affidavit was recanted by Supanat the hearing, other factors confirm its accuracy. Thus,the Respondent made no effort specifically to establishthe date on which the point system was implemented.The three earlier warnings, unlike those issued on May21 and May 25, contain no indication that points wereassessed." They also differed from the May 21 and 25grievances in that they each signified the offense number,a marking irrelevant to the 10-point system, which, quiteproperly, was omitted on the May 21 and 25 warnings." This would seem to be an important omission in that how elsewould management and employee be aware of his or her status under thepoint system? There was no indication in the Respondent's evidence as towhere points assessed on the February 26, March 1, or March 12 warn-ings would have been recorded. Although no points were allegedly as-sessed in connection with the March 12 warning, that too would requirerecordation. Under a fair, point system, leading ultimately to discharge,employees who are shown and asked to sign a formal warning shouldalso be extended the opportunity to acknowledge the amount of pointsassessed. The Respondent intended to administer its system in this fashionand I find that these matters were omitted because the point system wasnot in effect at the time.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuspicion is also generated by Scussel's testimony that nopoints were charged in conjunction with the March 12warning. He, of course, was hemmed in to this assertion.For discharge would have been impelled at that time ifthe new system had been in place as of February 26, andif it were to be administered uniformally, as was the Re-spondent's avowed intention. Contrary to the Respond-ent, I believe that the May warnings were the first issuedafter the new system became operative. The latter coin-cidentally charged Shayesteh with the requisite accumu-lated total of -10 points. I am convinced that five pointseach were assessed for the incidents of May 21 and May25, as a strained effort at manipulation to force conformi-ty between the discharge and the newly installed pointsystem. 12More specifically, it appears that on Friday, May 21,Shayesteh worked both the noon and dinner shifts.During the lunch shift, Supan noticed that Shayesteh'stuxedo was ripped at the undersleeve, and he was toldby Supan to get the jacket fixed, if possible, by the nextshift, which was to begin 3 hours later. If this were notpossible, Shayesteh was told that, since he would be offuntil next Tuesday, he could get it fixed by then. Scussel,who managed the evening shift on May 21, also testifiedthat he noticed the rip, but said nothing to Shayestah,because he was aware that Supan had instructed that thejacket be repaired. There is no evidence whatever thateither Supan or Scussel informed Shayesteh that hewould be warned or otherwise disciplined in this regard.That evening, a second incident occurred involvingShayesteh, another waiter, Brian Cochell, and a recep-tionist. Thus, according to Cochell, a witness for the Re-spondent, he and Shayesteh were idling at the servicebar when Cochell stated, "it would be nice to go home...it doesn't look like it will be real busy." Accordingto Cochell's credited testimony, when he went to servehis table, as it came up in rotation, the customers indicat-ed that their drink order had already been taken. Cochellcomplained to the hostess, who explained, "well, Miketook it because he ...said ...that you were leaving."The hostess was upset and reported the incident to Scus-sel, who confronted Shayesteh. Scussel indicated toShayesteh that he could not believe that he had donethis, indicating that he had checked with Cochell whodenied having told Shayesteh that he was going home.'3According to Scussel, he took no action at that time anddid not tell Shayesteh that he would be written up forthe incident. Scussel claims that he did in fact do so.However, the warning based on this incident was nevershown to Shayesteh,"4 nor does it appear that he was in-t' Under the point system "unauthorized uniform" was the only rele-vant criteria for Shayesteh's May 25 offense. It called for three points,not enough to support termination.1s Scussel acknowledged that Brian Cochell may have said, "I wannago home."14 The document in question is in evidence as R. Exh. 6(b). It indicatesthat Shayesteh was assessed five points. Scussel could not identify whoplaced this on the warning. Supan testified that, although Scussel decidedto charge the five points, Supan made the entry on the warning. It doesnot appear, however, that Supan was on duty on the evening of May 21.He was in fact the sole manager present on May 25 during the noon shiftwhen Shayesteh was terminated. Is it possible that this inscription wasmade by him on an after-the-fact basis in order to cover the fact that theRespondent, under its disciplinary point system, could not effect the dis-formed of its existence at any time prior to the instanthearing.' 1Shayesteh next reported for work on Tuesday, May25. He claims to have arrived early to obtain a needleand thread from a laundress and to have himself repairedthe torn sleeve.'6However, Supan described the eventsleading up to the discharge as follows:MR. O'HARA: Tell us what happened?MR. SUPAN: I noticed that his tuxedo, when hewas dressed and ready for work on the floor at11:30, that his tuxedo was still in need of repair,okay.I looked at it, and I said, "Mike, you did not getyour tuxedo fixed." And he said, "Yes, I did." Youknow, I looked at it and it was a little thread in it, aquick repair; he said that he had the lady do it inthe laundry room.But it did not last for very long; it did expandthroughout the day of the shift, okay. And that iswhen I wrote up the report and then called Marioand told him that I wanted to terminate Mr.Shaeysteh; and that is when he told me, he goes,"Yes, okay. Wait, I will give you a call back."And that is when he did call me back and we de-cided to terminate him because of the points thatwere-because of the points that were accumulated;because of the fact that a problem was persistingand kept on persisting; and, you know, where doyou see the end?Though in this rendition, Supan omitted reference toCameron, the latter's involvement is central to the de-fense. Indeed Cameron's attempt to convince that thiswas so contributed to my complete lack of confidence tothe genuineness of the defense. Thus, Cameron in histhird visit to the stand as a witness for the Respondenttestified as follows:BY MR. O'HARA: Normally, would Mario [Scus-sel] or Rock Supan have the authority to fire an in-dividual?charge until Shayesteh had accumulated 10 points? It was the sense ofScussel's testimony that only three points could be assessed for the condi-tion of Shayesteh's uniform on May 25. Indeed, inconsistent allocation ofpoints-a consequence Cameron sought to avoid through development ofthis "fair system"-was inherent in this discharge were I to believe Scus-sel. Thus, he claims that on May 25 he informed Cameron that Shayestehhad acquired II points in a single weekend, as follows:(1) Incorrect uniform-May 21: 3 points(2) Cochell incident-May 21: 5 points(3) Unrepaired uniform-May 25: 3 pointsI sensed that, in this respect, Scussel was extemporizing. It is clear thatno warning was issued nor points assessed on May 21 for the state ofShayesteh's uniform. Indeed, since it appears that the rip occurred duringhis work shift that day, no foundation for discipline in that connectionwould have existed.i5 I have no intention to pass on the fairness of the discipline imposedon May 21 or May 25. However, inasmuch as Cameron professed to theneed for extreme caution in handling of the discharge of this knownunion protagonist, nondisclosure to Shayesteh of the May 21 warning andthe points assessed are certainly relevant to assessment of the testimonyoffered in support of the defense.'" I was inclined to believe the testimony of Supan that this wasmerely a patch job and that, as the shift progressed, the rip reopened,exposing the white lining of the black tuxedo jacket.326 DOUBLE EAGLE RESTAURANTBY MR. CAMERON: Yes.BY MR. O'HARA: Could they have fired Mr.Shayesteh?BY MR. CAMERON: No.BY MR. O'HARA: Because of what reason?BY MR. CAMERON: Because of the instructionsfrom the attorney who handled the National LaborRelations vote and instructed us not to have any re-prisals; and I did not want to give that authority toa unit manager.I personally wanted to be involved in anythingrelated to the individuals involved in the union or-ganization which I thought was protection of mybusiness; and I could not delegate this to somebodyelse.I had to be personally involved, which I was,and I wanted these people to be given any consider-ation because there was always a possibility that amanager that can have a vindictive attitude towards anemployee and contrive things that would seemingly besignificant, or get even, so to speak, to causes, because,obviously, the union activity did result in the managersof that particular unit being chastised by me becauseof the treatment they had given the employees in thepast. [Emphasis added.]So I have to get myself personally involved inthis particular incident; and I wanted to be abreastof everything that transpired relating to those em-ployees so that they were treated fairly and justly asfar as I was concerned. And that was my instruc-tions from the attorney; and I tried to carry it outcompletely.Supan, however, had previously testified as follows:JUDGE HARMATZ: Let's change the subject for aminute. Now you knew that you had no authorityto terminate Mr. Shayesteh, isn't that true?MR. SUPAN: No, we do have the authority.JUDGE HARMATZ: But he could not be terminat-ed, though?MR. SUPAN: Well, we were very worried aboutthe situation from earlier in the year and we wantedto check with Mr. Cameron to make sure on some-one before we did make a decision like that ....Scussel's sworn declarations also suggest that he hadauthority to terminate Shayesteh. Accordingly, in hisprehearing affidavit given on June 28, slightly more thana month after the termination, he states as follows:During the weekend of the Friday 5-21), 1 toldSupan to fire Shayesteh if he came in with his coatstill ripped. I did this because there had just beentoo many problems.Indeed, Scussel, in his first description of the May 25incident related as follows:MR. O'HARA: On ...Tuesday, May 25th, wereyou aware of his discharge?MR. SCUSSEL: Yes.MR. O'HARA: What part did you take in it?MR. SCUSSEL: ...Rock worked the Friday;Rock called me at home Tuesday and said, "Ahmadstill does not have his coat fixed." He had comeinto work, I don't know, early, late, rushed aroundto get needle and thread to sew his tuxedo after..a requested weekend off, three days; he hadasked to go to Cedar Point or something, Saturday,Sunday, Monday, which we had felt had given himenough time to have it fixed professionally, not withwhite thread, in the back of the coat room, or thelaundry room, which he did sew it up real quick atabout 11:00 o'clock.Rock called me and I said, "... Hold on," Isaid, "I think we are going to have to let him go.Just let him work out his shift."And I called him back later and told him, "Lethim go. I cannot put up with this anymore."'7Needless to say, I reject Cameron's testimony that heexpressly limited authority of his subordinates in connec-tion with Shayesteh. But even more damaging to the de-fense is my disbelief that he was involved in the incidentat all. The logic of his testimony, which if believed,would negate the existence of spontaneous, precipitantdischarge, but it is overriden with flaws. Thus, in ex-plaining his alleged removal of authority from Scusseland Supan to treat with the known union protagonist, hejustified this step by himself expousing the possibilitythat one of his managers might well hold a "vindictiveattitude" toward the union protagonist and act on it,using pretext, to effect reprisal. i It is difficult to com-prehend, if one were to accept the Respondent's own de-scription of the nature of Cameron's involvement, justhow he could have avoided this possibility. It is clear onall the evidence that only Supan was on duty on themorning of May 25 and he alone had direct knowledgeof the event which triggered the termination. Indeed, itwas he who initiated the discipline. Yet, Cameron spokeonly with Scussel, conducted no independent investiga-tion, and not only failed to show interest in the positionof the known union supporter, but also seemingly rubberstamped Scussel's second hand report. Although Camer-on knew that employees were concerned with a lack ofuniformity of discipline and committed himself to correc-tion of that complaint he obviously made no attempt toverify that Shayesteh had been informed as to all pointsaccumulated by him under the disciplinary system. 9In'7 Among a number of curious contradictions in the Respondent's evi-dence is the testimony of Scussel as to his involvement in the dischargeprocess. His first expression as to that event plainly implied that he wasnot involved at all and did not learn of the matter until after the dis-charge was effected. The relevant testimony is as follows:MR. O'HARA:. .. I hand you Exhibit 6E: and I ask you whetheryou signed that?MR. SCUSSEL: No, I did not.MR. O'HARA: Were you familiar with what happened?MR SCUSSEI: Yes, I was.MR. O'HARA: Were you there at the time?MR. SCUSSEL: NO, I was not. I was familiar with it by Rock Supanwhen I walked into work that evening of what had gone on during theday. [Emphasis added.li8 Note that, under Shayesteh's account of the events leading to dis-charge, one gets the impression that Supan might well have acted pre-cisely in this fashion.1I See fn. 14, supra, for an outline of the conflict between Scussel andSipan as to the number of points assessed on May 21 and 25.327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshort, his limited involvement depicted by the Respond-ent's own testimony was incompatible with a genuineconcern for possibilities that a subordinate manager mayhave acted in reprisal or that his own disciplinary systemmight well have been invoked unfairly. Cameron did notimpress me as the type manager who would act in suchhaphazard fashion with respect to his avowed objectives.I do not believe he did, because I do not believe that heplayed any role whatever in the discharge decision, aconclusion that derives further support from testimonialaccounts by Scussel and Supan. Thus, neither mentionedany telephone call to Cameron on May 25 in their initialversions.20The prehearing affidavits given by Scusseland Supan only 5 weeks after the discharge also fail tomention any involvement by Cameron.21 It is difficult toaccept that during this brief interlude both could haveforgotten such unusual and significant matters as the lim-itation placed on their authority to effect discipline andthe fact that it was not they, but Cameron who made thedecision to terminate Shayesteh.Although the demeanor of Shayesteh left me unim-pressed with his overall reliability, the blatantly false tes-timony presented by the defense renders Shayesteh's ver-sion of what occurred on May 25 as plausible and what Iconsider to be an accurate account. Accordingly, on thetotal record it is inferred that Supan learned that Shayes-teh, a known supporter of the Union, was again agitatingfor the need for an outside representative, confrontedhim with that fact, and hastily terminated him as theirdiscussion became more heated. I am convinced that theRespondent sough falsely to involve Cameron in the dis-charge process to lend on aura of deliberateness to whatin reality was a spontaneous act, and to offer a pretextualbasis for combatting Shayesteh's truthful account. Basedon the credited testimony of Shayesteh, it is concludedthat the Respondent seized on the torn tuxedo sleeve andShayesteh's past infractions as contrivances to mask theunlawful, but true reason for his termination. According-ly, it is found that the Respondent violated Section8(a)(3) and (1) of the Act by on May 25, 1982, terminat-ing Ahmad Shayesteh because of his union activity.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging its employee, Ahmad Shayesteh,on May 25, 1982.3. The unfair labor practice set forth in paragraph 2,above, constitutes an unfair labor practice affecting com-merce within the meaning of Section 2(6) and (7) of theAct.20 Scussel first averred that Cameron made the discharge decision oncross-examination by me. However, his recollection as to just where thetelephone call with Cameron fit into the sequence of events was hazy andlacking in the degree of clarity that one would expect of one privy to soimportant an event. Similarly, Supan did not mention Cameron's involve-ment until recross-examination.2X Supan's affidavit is in evidence as G.C. Exh. 6 and Scussel's as R.Exh. 7.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it shall be recommended thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.It has been concluded that the Respondent dischargedAhmad Shayesteh unlawfully. Accordingly it shall berecommended that the Respondent be ordered to offerhim immediate reinstatement to his former position, with-out prejudice to his seniority or other rights and benefitsor, if that job no longer exists, to a substantially equiva-lent position, and to make him whole for any loss ofearnings he may have suffered by reason of the Respond-ent's discrimination against him. Backpay shall be com-puted in accordance with F. W. Woolworth Co., 90NLRB 289 (1950), with interest as prescribed in FloridaSteel Corp., 231 NLRB 651 (1977).22Consistent with the directive of the Board in SterlingSugars, 261 NLRB 472 (1982), it shall further be recom-mend that the Respondent expunge from its records anyreference to the unlawful discharge of Ahmad Shayestehon May 25, 1982. The Respondent shall be required toprovide written notice of such expunction to Shayestehand to inform him that said unlawful discharge will notform the basis for or contribute to any further discipli-nary action against him.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommendedORDER23The Respondent, Meating Place at Sylvan Glenn, Inc.d/b/a Double Eagle Restaurant, Troy, Michigan, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Discouraging membership in a labor organizationby discharging or in any other manner discriminatingagainst an employee with respect to wages, hours, orother terms and conditions of employment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the purposes oT the Act.(a) Offer Ahmad Shayesteh immediate reinstatement tohis former position or, if that job no longer exists, to asubstantially equivalent position without prejudice to hisseniority or other rights and privileges and make himwhole for any loss of earnings he may have suffered inthe manner set forth in the section of this decision enti-tled "The Remedy."(b) Expunge from its files any reference to the dis-charge of Ahmad Shayesteh on May 25, 1982, and notifyhim in writing that this has been done and that evidence22 See generally Isis Plumbing Co., 138 NLRB 716 (1962).23 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.328 DOUBLE EAGLE RESTAURANTof this unlawful discharge will not be used as a basis forfuture personnel actions against him.(c) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports and all other records nec-essary to analyze the amounts of backpay due under theterms of this recommended Order.(d) Post at its restaurant in Troy, Michigan, copies ofthe attached notice marked "Appendix."24Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 7 in writ-ing within 20 days from the date of this Order whatsteps Respondent has taken to comply.24 If this Order is enforced by a Judgment of a United States Court ofAppeals. the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"329